                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

ROBERT E. JACKSON                                                                   PLAINTIFF

v.                              Case No. 4:18-cv-00162-KGB-JTK

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                   DEFENDANT

                                               ORDER
        The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 25). No objections have been filed, and the time

for filing objections has passed. After careful review of the Recommended Disposition, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted as

this Court’s findings in all respects (Id.).

        Therefore, the Court affirms the final decision of defendant Acting Commissioner Nancy

Berryhill and dismisses with prejudice plaintiff Robert Jackson’s complaint (Dkt. No. 2).

        So ordered this the 11th day of July 2019.



                                                     _____________________________
                                                     Kristine G. Baker
                                                     United States District Judge
